Citation Nr: 1226097	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  06-27 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to June 1970.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefits sought on appeal.  

The Veteran appealed that rating decision to the Board, which issued a decision in August 2008 denying entitlement to service connection for PTSD.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2010, the Court issued a memorandum decision that set aside the Board's August 2008 decision and remanded this matter back to the Board for additional proceedings consistent with the Court's decision.

The Board subsequently remanded case for further development.  That development was completed, and the case has since been returned for appellate review. 



FINDINGS OF FACT

1.  The Veteran has not been diagnosed with PTSD at any time since filing his claim in October 2005.

2.  The Veteran does not have a currently diagnosed acquired psychiatric disorder other than PTSD, including alcohol dependence, depression, and anxiety, that is related to his military service.




CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in active service, nor may it be presumed to have been incurred by such service. 38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, regarding the duty to notify, the Veteran was sent a letter in December 2005 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  A March 2006 letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  

Although a letter fully meeting the VCAA's notice requirements was not provided to the Veteran prior to the April 2006 rating decision on appeal, the claim was later readjudicated after proper notice was provided.  Accordingly, no further development is required with respect to the duty to notify. 

In addition, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records, all pertinent pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his own lay statements in support of the claim are of record.  The Board has carefully reviewed these records and statements, but finds that they identify no available, pertinent evidence, such as additional medical records, that remain outstanding.  

In this regard, the Board acknowledges the Court's April 2010 Memorandum Decision directing the Board to expressly determine on remand the relevance of private records from Family Focus Treatment Center. The Board notes that such records have since been obtained and are now associated with the claims file.  

The Veteran was also afforded VA examinations in March 2006 and March 2011 to address the medical issues raised by the case.  The Board finds that the VA examinations, when considered together, are adequate to decide the case because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, lay assertions, and current complaints and because they describe the claimed psychiatric disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

In a March 2012 Informal Hearing Presentation, the Veteran's service organization representative raised two concerns about the March 2011 VA examination.  First, the representative argued that the March 2011 VA examination is inadequate because the VA examiner ignored positive evidence of record, to include past diagnoses of PTSD.  Second, the representative asserted that the March 2011 VA examination is inadequate because the VA examiner did not provide an opinion regarding whether any psychiatric disorder other than PTSD is related to the Veteran's service.  Therefore, the representative requested that the issue be remanded to afford the Veteran a new VA examination.  

After careful consideration of these concerns, the Board nonetheless finds that remand is not required for a new VA examination.  With regard to the service representative's first argument, as will be discussed below, the Board notes that the evidence of record contains no past diagnoses of PTSD since October 2005 when the Veteran filed his original claim of service connection.  The Veteran's representative identified no such records, and there is otherwise no support in the record for this argument.  

With regard to the representative's second concern, the Board acknowledges that the March 2011 VA examiner did not issue an opinion indicating whether a psychiatric disorder other than PTSD may be related to the Veteran's service.  The Board observes that such an opinion would be necessary if the record included (1) competent evidence of a current disability or continuous symptoms since service; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) lack of sufficient competent evidence upon which the Board can decide the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

Here, the credible evidence of record contains no indication that a psychiatric disorder other than PTSD may be related to the Veteran's service.  As discussed below, his own statements do not support the appeal in this regard because they are noncredible and speculative, as discussed in more detail herein below.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (A veteran is not entitled to a VA examination based solely on his own conclusory statements indicating that there is a relationship between an in-service illness or injury and a present disability).  Moreover, the competent and credible evidence of record contains sufficient evidence upon which the Board can decide this aspect of the Veteran's claim.  Consequently, remand for a new VA examination is not required on this basis.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also, e.g., See Waters, 601 F.3d at 1278.  The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Law and Analysis

The Veteran contends that service connection is warranted for a psychiatric disorder, to include PTSD.  

As an initial matter, the Board observes that the scope of a claim should be construed based on the reasonable expectations of a non-expert, self-represented claimant and the evidence developed during the claims process.  If a veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  A veteran may identify the scope of his claim by reference "to a body part or system that is disabled or by describing symptoms of the disability."  The factors to consider are the veteran's description of his claim, the symptoms he describes, and all the information he submits or VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  If a submitted claim does not identify the nature of the claimed disability, but is submitted with medical records "clearly discuss[ing] disabilities or specific symptoms other than those listed on the application, it may be inferred" that the claimant intended to claim disorders suggested by medical records.  See Brokowski, 23 Vet App. at 88 [emphasis in original].  However, claims that present distinct factual bases, such as medical disorders with different medical causes, may be distinguished and adjudicated independently, even if a veteran feels that they are the same.  See Tyrues v. Shinseki, 23 Vet. App. 166, 187 (2009), aff'd  631 F.3d 1380 (Fed. Cir. 2011); Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  

In this case, the Veteran has consistently characterized his claim as involving PTSD.  Nonetheless, he has also described a history of alcoholism, which is reflected in the available medical evidence.  This medical evidence, such as a May 2011 private psychological assessment, also reflects complaints involving depression and anxiety.  In light of these considerations, the Board finds that the scope the Veteran's present claim is not limited to a claim of service connection for PTSD alone, but also encompasses a claim of service connection for any psychiatric disorder.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The second and third service connection requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Establishing service connection for PTSD requires (1) medical evidence diagnosing PTSD in conformance with the DSM-IV criteria; (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.  

A veteran must present credible supporting evidence establishing the occurrence of a recognizable stressor during service.  The evidence necessary to establish this element varies depending on whether the veteran "engaged in combat with the enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994).  

If a veteran's claimed stressor relates to an event in which he engaged in combat with the enemy, his lay testimony, alone, is sufficient to verify the claimed in-service stressor.  VAOPGCPREC 12-99, p. 4 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.   38 C.F.R. § 3.304(f)(3).

If a claimed stressor is not related to combat or fear of hostile or military activity, a veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the record must contain service records or other corroborative evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The Board need not accept a non-combat veteran's lay statements asserting that an event (as opposed to medical symptoms) actually occurred, even though there is no "affirmative documentary evidence provid[ing] otherwise."  Rather, all the evidence of record, including the absence of documentation in the military records, must be weighed in determining whether an event actually occurred.  Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010); compare Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (finding that it was impermissible for the Board to find a veteran's lay statements regarding his medical symptoms not credible merely because there was no "confirmatory medical evidence").  

Service connection may also be established where a chronic disease is shown as such in service; subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Finally, certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including psychoses, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

No compensation shall be paid if the disability is a result of a veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131.  Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  For the purpose of determining entitlement to service-connected and nonservice-connected benefits the definitions in §§ 3.1(m) and (n) apply in except as modified within paragraphs (c)(1) through (c)(3) of this section. 38 C.F.R. § 3.301.

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).

The simple drinking of alcoholic beverage is not of itself willful misconduct.  The deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  38 C.F.R. § 3.301(c)(2).

Where alcohol use is at issue, service connection is precluded "in two situations: 1) for primary alcohol abuse disabilities; and 2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse."  Service connection is not precluded if alcohol abuse is secondary to a service-connected disability.  Even if a veteran has a service-connected disability, however, service connection would be precluded for the alcohol abuse disability if it is due to willful action rather than the result of the service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376, 1378 (Fed. Cir. 2001).  

A Veteran bears the "'evidentiary burden' to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F. 3d 1282, 1287-88 (2009).  The Board's duty is to assign probative value to all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh the evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

Thus, if there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana, 24 Vet. App. at 438; Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

In the present case, the Board finds that the weight of the probative evidence is against the claim, for the following reasons.  

First, with regard to PTSD, the probative evidence of record confirms that the Veteran is not diagnosed with the disorder.  The claims file shows that he filed the instant claim in October 2005.  Thus, the evidence of record must show a diagnosis of PTSD at some point thereafter.  See McClain, 21 Vet. App. at 321.  

Immediately prior to the Veteran filing his claim, the Board observes that a September 2005 VA PTSD outpatient screening was negative.  He also underwent a VA mental health addiction consultation approximately four days later in September 2005.  At that time, it was noted that the Veteran was a Vietnam combat veteran with prior symptoms of hypervigilance and exaggerated startle response after service.  However, the Veteran denied experiencing PTSD symptoms in recent years.  It was determined that he did not meet the diagnostic criteria for a diagnosis of a mood disorder.  A summary did include a notation of "r/o PTSD/depression?"; however, a VA mental health addendum from later in September 2005 clarified that the Veteran did not appear to meet the diagnostic criteria for a diagnosis of PTSD although he had had some symptoms of PTSD.  Indeed, it was noted that he scored below the recommended cutoff score on the Mississippi Scale for combat-related PTSD.  

The Board finds that these records are persuasive evidence indicating that the Veteran did not satisfy the criteria for a PTSD diagnosis during the time period one month prior to when he filed his claim in October 2005.  

Moreover, during the pendency of the instant appeal, the Veteran underwent a VA examination in March 2006.  The VA examiner found that the Veteran expressed some symptoms of PTSD that were not clinically significant.  Although he met the DSM-IV PTSD criteria "A" and "B," the VA examiner found that the Veteran did not meet the criterion "C" group standards, as he had only avoidance of reminders and conversations and amnesia.  The VA examiner also noted that the Veteran's score on the Mississippi Scale for Combat-Related PTSD was above the cutoff point.  The VA examiner's diagnosis was s history of PTSD, but stated that he did not meet the criteria currently.  

In March 2011, the Veteran underwent a second VA examination.  The VA examiner initially noted that the examination consisted of a claims file review and multiple objective tests, including the MMPI-2 and the Mississippi Scale for Combat-Related PTSD.  The examiner found that the Veteran met the DSM-IV PTSD "A" criteria, as the Veteran's stressor was related to the Veteran's fear of hostile military activity; however, he found, conversely, that the PTSD criteria "B" were not met.  The examiner summarized that the Veteran's endorsement of symptoms involving unwanted memories, dreams, flashbacks, and emotional reactivity was not at a clinically significant level.  The examiner likewise found that the Veteran did not meet the PTSD "C" criteria.  Again, he commented that the Veteran's symptoms, except for feeling emotionally numb and diminished interest in activities, did not reach clinical significance.  Finally, the examiner concluded that the Veteran did not satisfy the PTSD "D" criteria because the Veteran's endorsement of sleeping difficulties, anger/irritability, hypervigilance, and startle response were not clinically significant.  

The March 2011 VA examiner also pointed out that the results of the MMPI-2 test were considered valid, but were "offered with significant caution as it is highly likely that he [was] exaggerating his symptoms."  The examiner noted that this was in sharp contrast to the MMPI-2 at the prior examination.  The VA examiner also documented that the Mississippi scale was above the cutoff recommended for combat-related PTSD.  The March 2011 VA examiner further noted that the Veteran did not identify a stressful event, but reported that his primary responsibility during service was stressful and scary.  

Based on these examination results, the March 2011 VA examiner found that, when taken together, the Veteran did not meet the criteria for a PTSD diagnosis, but instead met the criteria for severe chronic alcohol dependence.  The examiner also stated that the Veteran's reported distress, albeit unreliable, appeared secondary to his alcohol dependence.  

Finally, the pertinent evidence of record includes a private psychological examination report from May 2011.  The private examiner initially noted that the Veteran presented for the examination to obtain a second opinion regarding PTSD because he desired "some treatment and benefits."  During a clinical interview, the examiner found the Veteran to be vague and evasive, but with reported symptoms that had attenuated over the years.  Likewise, during a mental status examination, the psychologist found that the Veteran's reports seemed to vary often and lacked detail, although the details varied as well when given.  The examiner twice pointed out that the Veteran did not exhibit any autonomic arousal when discussing his symptoms and Vietnam experience.  The examiner also noted that the Veteran did not report symptoms meeting the criteria of anxiety and did not exhibit depression, although he did report some symptoms of both.  Further, the Veteran's MMPI-2 responses suggested he was exaggerating his problems for some purpose or secondary gain.  

Regarding PTSD, the May 2011 private examiner noted that the Veteran would endorse specific PTSD symptoms when asked, but observed that he would not endorse them when presented during the clinical interview.  The examiner reiterated that the Veteran presented a variable history and that the details present were not consistent. The examiner noted that the Veteran did not appear dissociative or validate the symptoms, and he exhibited no response when discussing his situations and symptoms.  

Based on the examination results, the private examiner in May 2011 concluded that the Veteran's exaggeration on the MMPI-2 test was a concern considering his behavior during the clinical interview.  Moreover, the Veteran wanted help and compensation.  The examiner found that the Veteran's most significant concern appeared to be the developed maladaptive personality style.  The diagnosis was depression, not otherwise specified (NOS); anxiety disorder NOS with social avoidance; nicotine dependence; caffeine dependence; alcohol dependence in partial remission; and, a personality disorder NOS with schizotypal, anti-social, and cynical traits and avoidance and dependent features.  

The Board finds that this evidentiary record overwhelmingly demonstrates that the Veteran has not been diagnosed with PTSD in accordance with the DSM-IV criteria, as required under 38 C.F.R. §§ 3.304(f), 4.125(a).  Moreover, he has not been actually diagnosed with PTSD at any point since filing his claim in October 2005.  

In the April 2010 Memorandum Decision, the Court found it significant that the March 2006 VA examiner appeared to have relied in large part on the lack of "C group" criteria when rendering his opinion.  The Court found that a remand was warranted in order for the Board to obtain clarification because the report contains references to the presence of other C-group criteria.  The Court also found that the March 2006 VA examination was unclear because the VA examiner concluded that the Veteran did not "currently" have PTSD but had a history of PTSD, which required clarification as to when the Veteran satisfied the criteria for PTSD.  The Court emphasized that service connection may be granted if PTSD was diagnosed prior to resolution of the appeal.  

The Board acknowledges that the March 2006 VA examiner did not specify the time period during which the Veteran satisfied the criteria for a PTSD diagnosis.  Nonetheless, the VA examiner documented the Veteran's complaints of symptoms "[d]uring periods where he has abused alcohol," which had occurred prior to the fall of 2005.  In addition, the Veteran reported "irritability [that] has been prominent since serving in Vietnam but that currently it is not as serious that it has been in the past.  He did not give any evidence of difficulties in concentrating in today interview . . . [and he] reports that upon return [sic] home from service, he was very cautious."  Further, the Veteran "may have had a strong startle response but that is not prominent at this time."  Otherwise, the VA examiner concluded that the Veteran's current PTSD symptoms were "not clinically significant."  These statements indicate that the VA examiner was referring to symptomatology that existed many years prior to the examination and that was more proximate in time to the Veteran's service discharge.  See Kahana, 24 Vet. App. at 438 (the Board may permissibly draw "inference[s] based on the evidence" as long as any inference resulting in a medical determination must be independent and cited.  Otherwise, it is an impermissible medical inference in violation of Colvin.).

Consistent with this inference, the VA treatment records dated in September 2005, cited above, make it clear that the Veteran did not satisfy the criteria for a PTSD diagnosis at that time.  Thus, the contemporaneous evidence of record, when taken together, shows that the Veteran did not satisfy the criteria for a PTSD diagnosis at any time period beginning from when he filed his claim in October 2005.  The subsequent examinations, including the March 2011 VA examination and the May 2011 private examination, confirm that Veteran did not satisfy the criteria for a PTSD diagnosis at any point thereafter.  

The Veteran himself maintains that he has been diagnosed with PTSD due to his in-service stressors.  While lay persons may provide competent testimony as to visible symptoms and manifestations of a disorder, they are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469   (1994); Barr v. Nicholson, 21 Vet. App. 303   (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran in this case is not a medical professional, and thus, he is not competent to diagnose himself with PTSD as opposed to another psychiatric disorder.  Nor is he competent to provide a medical opinion relating a current psychiatric disorder to his military service.  In fact, the provisions of 38 C.F.R. § 3.304(f) specifically require medical evidence diagnosing PTSD.  Therefore, the Veteran's own lay assertions are not competent evidence of a PTSD diagnosis.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77. 

Moreover, the Board finds that the Veteran is not credible regarding the onset and etiology of his current psychiatric symptoms.  To the contrary, the evidence, including the statements of both the March 2011 VA examiner and May 2011 private examiner, suggests that the Veteran has exaggerated and misrepresented his symptoms for secondary gain.   Thus, his testimonial statements are deemed unreliable and noncredible.  See Dalton, 21 Vet. App. at 36; Caluza, 7 Vet. App. at 511.  

In light of the foregoing, the Board finds that service connection for PTSD is not warranted.  The record fails to establish a valid diagnosis of that disorder at any point during the pendency of the appeal.  See Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 321.

The Board also finds that the Veteran is not entitled to service connection for an acquired psychiatric disorder other than PTSD.  His service treatment records are negative for any complaints, treatment, or diagnosis of such a disorder.  Indeed, his May 1970 separation examination did not reveal any psychiatric abnormalities

The Board acknowledges that the Veteran has asserted that he has had problems since service.  The Board notes that the Veteran is competent to report his experience and symptoms in service and thereafter. A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a Veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease. See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465   (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Board finds that the Veteran is competent to state that he has had psychiatric problems since his military service.  However, his allegations are inconsistent with the contemporaneous record. As previously discussed, there is no evidence of any complaints, treatment, or diagnosis in service, and he was even found to be normal at the time of his separation from service.  As such, the May 1970 separation examination actually provides affirmative evidence showing that he did not have a psychiatric disorder at the time of his separation from service. 

Moreover, the VA treatment records dated in September 2005 document the Veteran as denying any symptoms in recent years.  Such a report directly contradicts the assertion that the symptomatology has been continuous.  As such, he has provided inconsistent statements regarding the course of his symptoms.

In addition, the March 2011 VA examiner and May 2011 private examiner both cast doubt on the Veteran's credibility.  The first examiner specifically noted that it was very likely that the Veteran was exaggerating and found him to be unreliable.  The latter examiner also stated that the Veteran was vague and evasive and commented that he was exaggerating his symptoms, for some purpose or secondary gain.  For all of these reasons, the Board finds that the Veteran's reported history regarding his claimed psychiatric disorder to be not credible. 

Otherwise, the first post-service medical evidence consists of private medical records from August 2002 showing treatment for alcohol dependence.  Subsequently, as previously noted, VA mental health consultations in September 2005 resulted in an assessment that the Veteran did not meet the diagnostic criteria for a diagnosis of depressive disorder or other mood disorder.  During a March 2006 VA examination, he was diagnosed with nicotine dependence and severe alcohol dependence in full sustained remission.  The Veteran was later assessed during a March 2011 VA examination as having met the criteria for chronic severe alcohol dependence, and his reported distress, albeit unreliable, appeared secondary to his alcohol dependence.      

The May 2011 private psychological evaluation does reflect diagnoses of depression, not otherwise specified (NOS); anxiety disorder, NOS, with social avoidance; nicotine dependence; caffeine dependence; alcohol dependence, in partial remission; personality disorder, NOS, with schizotypal, anti-social, and cynical traits and with avoidance and dependent features.  The examiner found that the Veteran's most significant concern appeared to be his developed maladaptive personality style.  

This evidentiary record does not show that the Veteran has a current psychiatric diagnosis other than PTSD that is related to his military service.  To the contrary, the predominant diagnosis is alcohol dependence, which is not shown to be secondary to a service-connected disability.  (The Board notes, for sake of clarity, that the Veteran is not service-connected for any disabilities at present.)  Service connection is thus precluded for alcohol dependence.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.301(d); Allen v. Principi, 237 F.3d 1368, 1376, 1378 (Fed. Cir. 2001).  

The remaining diagnoses, as reflected in the May 2011 private psychological report, are not indicated to be related to service.  Indeed, there is no evidence, other than the Veteran's own assertions, suggesting that such disorders may be related to service. See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (A veteran is not entitled to a VA examination based solely on his own conclusory statements indicating that there is a relationship between an in-service illness or injury and a present disability).  Moreover, the May 2011 VA examiner found the most significant concern to be a developed maladaptive personality style. Significantly, personality disorders are deemed to be congenital or developmental abnormalities and are not considered to be disabilities for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

The Veteran himself contends that a psychiatric disorder is due to service.  However, his own assertions, for the reasons discussed in more detail herein above, are not credible evidence supporting this appeal.  Even if credible, his statements are nonprobative evidence as this question of causation concerns a medical question extending beyond the competence of a lay person.  Consequently, his own opinion relating a psychiatric disorder to service is speculative and unsupported, and therefore, nonprobative.  See Dalton, 21 Vet. App. at 36; Caluza, 7 Vet. App. at 511; see also Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77; see also, e.g., Waters, 601 F.3d at 1278

In light of the foregoing, the Board finds that the probative evidence of record is not at least in a state of relative equipoise in showing that service connection is warranted for a psychiatric disorder, to include PTSD.  Accordingly, the claim is denied. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304; Fagan, 573 F.3d at 1287; see also Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 321.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.  



____________________________________________
JESSICA J. WILLS
 Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


